205 S.E.2d 772 (1974)
22 N.C. App. 178
STATE of North Carolina
v.
Michael THOMPSON.
No. 7415SC400.
Court of Appeals of North Carolina.
June 19, 1974.
*773 Atty. Gen. Robert Morgan by Associate Atty. Gen. Charles J. Murray, Raleigh, for the State.
Frederick J. Sternberg, Graham, for defendant appellant.
PARKER, Judge.
Defendant first assigns error to the trial court's action in permitting the prosecuting attorney to ask certain leading questions at the commencement of the direct examination of the State's witness, Phillips. These questions related to the date Phillips came to or had been in Alamance *774 County, and did not relate directly to the events which occurred at the time of the assault. The allowance of leading questions is a matter within the discretion of the trial judge, and his rulings in this regard will not be reviewed on appeal in the absence of a showing of an abuse of discretion. State v. Bass, 280 N.C. 435, 186 S.E.2d 384; 1 Stansbury's N.C. Evidence, Brandis Revision, § 31. No abuse of discretion is here shown.
On direct examination, defendant testified that he had known the prosecuting witness, Phillips, almost all of his life and that as far as he knew they had had no disagreement prior to the occasion giving rise to the present trial. On redirect examination, defendant's counsel asked him if he had been threatened by the prosecuting witness and whether defendant's brother had worked as a police informant, resulting in the arrest of the prosecuting witness's brother, to both of which questions defendant answered "Yes." The court sustained the solicitor's objections to both questions and allowed his motions to strike the answers. In this, defendant suffered no prejudicial error. As a general rule, the object of redirect examination "is to clarify the subject matter of the direct examination and new matter elicited on cross-examination, and not to produce new evidence, for if new evidence were produced, the adversary would be entitled to cross-examine as to this, and so the examination of witnesses might become interminable." 1 Stansbury's N.C. Evidence, Brandis Revision, § 36. Here, the testimony which was excluded from defendant's redirect examination did not clarify, but directly contradicted his testimony given on his examination in chief, and it did not relate to any matter brought out on cross-examination. Although it was in the discretion of the trial court to permit the scope of redirect examination to be expanded, we can perceive no prejudice to defendant in the court's refusal to do so in this case. Whether the bad feeling between defendant and the prosecuting witness arose from girl trouble or from other causes had no material bearing on defendant's guilt or innocence in this case.
The only remaining assignment of error brought forward and argued in defendant appellant's brief is not sufficiently meritorious to warrant discussion and is also overruled.
No error.
HEDRICK and VAUGHN, JJ., concur.